SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Approval of the Sale of Nansei Seikyu (NSS) Rio de Janeiro, October 17, 2016 – Petróleo Brasileiro S.A. – Petrobras announces that its Board of Directors approved, in a meeting held today, the sale of 100% of the shares of Nansei Seikyu (NSS) to Taiyo Oil Company. NSS is a company wholly-owned by Petrobras International Braspetro – PIB BV located on the Island of Okinawa, in Japan. It has a refinery with a processing capacity of 100,000 barrels of oil per day, 36 tanks that store 9.5 million barrels of oil and oil products, three piers for loading and unloading ships and a monobuoy. The refinery and the monobuoy are currently under hibernation. NSS provides terminal services that serve around 50% of Okinawa’s market. Taiyo is a privately-held Japanese company headquartered in Tokyo that imports, exports, refines and sells oil products. It has a refinery and eight oil and oil products terminals in Japan. The company also manufactures, processes and sells petrochemical products. The sale price of NSS is US$129.285 million and will be fully paid at the closing of the transaction expected for December 2016. NSS’s sale was carried out through a competitive process and the transaction price was appraised by three financial institutions through two fairness opinions and one valuation report. This transaction is part of Petrobras’ Divestment Plan and is in line with the Company’s Strategic Plan. The closing of the transaction is subject to certain usual conditions precedent, including approval by the applicable regulatory bodies. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2015, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 17, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
